                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:16-CR-00324-RJC-DSC
USA                                          )
                                             )
    v.                                       )               ORDER
                                             )
KENDRICK BRINKLEY                            )
                                             )

         THIS MATTER is before the Court upon remand from the United States

Court of Appeals for the Fourth Circuit for additional proceedings, (Doc. No. 52:

Opinion and Judgment; Doc. No. 53: Mandate); the government’s Motion to Dismiss

Counts Two and Three, (Doc. No. 58); and the parties’ Joint Motion for Time Served

Sentence, (Doc. No. 57).

         On appeal, the Fourth Circuit reversed this Court’s denial of the defendant’s

Motion to Suppress, vacated his convictions on Counts Two and Three and his

sentence on Count One, and remanded the case for further proceedings. (Doc. No.

52: Opinion at 25). Accordingly, the government moves to dismiss Counts Two and

Three which relied on the evidence suppressed by the appellate court. (Doc. No. 58).

         As to Count One, a violation of 18 U.S.C. § 922(g)(1), the revised advisory

guideline range is 30 to 37 months’ imprisonment. (Doc. No. 55: Supplemental

Pressentence Report at 2). Because the defendant has served approximately 48

months in custody, the parties jointly move to waive a sentencing hearing and

impose a time-served sentence. (Doc. No. 59 at 2). The Court has considered the




         Case 3:16-cr-00324-RJC-DSC Document 59 Filed 03/04/21 Page 1 of 2
              factors set forth in 18 U.S.C. § 3553(a), and finds that the proposed sentence is

              sufficient, but not greater than necessary, accomplish the goals of sentencing.

                        IT IS, THEREFORE, ORDERED that:

                        1.    the government’s Motion to Dismiss Counts Two and Three, (Doc. No.

              58) is GRANTED;

                        2.    the parties’ Joint Motion for Time Served Sentence, (Doc. No. 57), is

              GRANTED, and the defendant’s sentence for Count One is reduced to the time

              served, plus up to 10 days for the BOP to process his release, and up to 14

              additional days to protect the public’s safety if necessary to quarantine the

              defendant based on the COVID-19 pandemic. The defendant’s special assessment is

              reduced to $100. All other terms and conditions remain unchanged; and

                        3.    if the defendant is released from imprisonment without a residential

              plan accepted by the United States Probation Office (USPO), he shall submit to the

              local Residential Reentry Center for a period not to exceed 90 days, with work

              release, at the direction of the USPO, as a condition of supervised release.

                        The Clerk is directed to certify copies of this Order the defendant, defendant’s

              counsel, the United States Attorney, the United States Marshals Service, the

              United States Probation Office, and the Clerk of the United States Court of Appeals

              for the Fourth Circuit.

Signed: March 4, 2021




                                                            2

                        Case 3:16-cr-00324-RJC-DSC Document 59 Filed 03/04/21 Page 2 of 2
